[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The undersigned have been appointed as a panel of State Trial Referees to decide this appeal. Accordingly, we assigned the case for trial on May 26, 1992. At the hearing we were informed that the plaintiffs had filed a withdrawal of action.
There was a question raised as to whether or not we should approve of the assessment of damages even though the case had been withdrawn. Assistant Attorney General Tedford advised the court that the Department of Transportation was in the process of considering this question. At the hearing we expressed our view that in this case at least, we would consider the matter. CT Page 5129
Accordingly, we have viewed the premises and examined the Report of the defendant's appraiser. There was no appraisal Report on behalf of the plaintiff. Based upon the material submitted to us and our view of the premises we hereby approve of the assessment.
JOHN M. ALEXANDER SIMON S. COHEN HAROLD M. MISSAL